Name: Commission Regulation (EC) No 69/1999 of 12 January 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/99 wine year
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  information and information processing;  distributive trades;  food technology;  beverages and sugar;  production
 Date Published: nan

 EN Official Journal of the European Communities13. 1. 1999 L 7/3 COMMISSION REGULATION (EC) No 69/1999 of 12 January 1999 amending Regulation (EC) No 2486/98 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1998/99 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 38(5) thereof, Whereas Commission Regulation (EEC) No 2721/88 (3), as last amended by Regulation (EEC) No 2181/91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87; whereas Commission Regulation (EC) No 1648/ 98 (5) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1998/99 wine year; Whereas Article 1(3) of Commission Regulation (EC) No 2486/98 (6) sets the date for the submission of contracts or declarations to the competent authorities at 15 January 1999; whereas that date and the dates resulting therefrom should be postponed to allow greater participation in the measure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2486/98 is hereby amended as follows: 1. in the first subparagraph of Article 1(3), 15 January 1999' is replaced by 29 January 1999'; 2. in the first subparagraph of Article 1(5), 29 January 1999' is replaced by 12 February 1999'; 3. in the second subparagraph of Article 1(5), 5 February 1999' is replaced by 19 February 1999'; 4. in the first subparagraph of Article 1(6), 28 February 1999' is replaced by 12 March 1999'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 210, 28. 7. 1998, p. 8. (3) OJ L 241, 1. 9. 1988, p. 88. (4) OJ L 202, 24. 7. 1991, p. 16. (5) OJ L 210, 28. 7. 1998, p. 63. (6) OJ L 309, 19. 11. 1998, p. 18.